NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE LUIS MORA-FRAGA,                          No.    20-72732

                Petitioner,                     Agency No. A089-111-597

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 29, 2021**
                               San Francisco, California

Before: McKEOWN and NGUYEN, Circuit Judges, and HUCK,*** District Judge.

      Jorge Luis Mora-Fraga seeks review of a Board of Immigration Appeals

(BIA) decision dismissing his appeal of the Immigration Judge’s (IJ) order denying



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Paul C. Huck, United States District Judge for the U.S.
District Court for Southern Florida, sitting by designation.
cancellation, withholding of removal, and relief under the Convention Against

Torture (CAT). We review factual findings for substantial evidence and due

process claims and legal questions de novo. Zetino v. Holder, 622 F.3d 1007,

1011–12 (9th Cir. 2010). We have jurisdiction under 8 U.S.C. § 1252, and deny

the petition.

      Mora-Fraga argues that the BIA ignored some of his arguments and that

both the BIA and the IJ ignored record evidence. Although the BIA did not

expressly discuss each of Mora-Fraga’s arguments, it satisfied the requirement to

“consider the issues raised, and announce its decision in terms sufficient to enable

a reviewing court to perceive that it has heard and thought and not merely reacted.”

Lopez v. Ashcroft, 366 F.3d 799, 807 n.6 (9th Cir. 2004). As to the record

evidence, we “presume[] that the [agency] thoroughly considers all relevant

evidence in the record” unless there is an indication to the contrary—and here there

is none. Szonyi v. Barr, 942 F.3d 874, 897 (9th Cir. 2019); see also Cole v.

Holder, 659 F.3d 762, 772 (9th Cir. 2011) (“Such indications include misstating

the record and failing to mention highly probative or potentially dispositive

evidence.”).

      Mora-Fraga also argues that the agency committed legal error by giving

limited weight to the expert report and by not hearing the expert’s testimony. The

agency offered a specific and legitimate explanation for giving limited weight to


                                          2
the report: it contained “conclusory statements without citations to any supporting

authority.” Mora-Fraga’s attempt to analogize this to Castillo v. Barr is unavailing

because faulting a report for not finding support in the record (as in Castillo) is

materially different than faulting a report for not citing sufficient supporting

authority in general (as occurred here). 980 F.3d 1278, 1284 (9th Cir. 2020).

Contrary to Mora-Fraga’s claim, the IJ was willing to hear testimony from the

expert, but Mora-Fraga, through counsel, did not seek to introduce the expert’s

testimony and agreed at the conclusion of the hearing that he had no further

testimony to present.

        The absence of legal error as to the consideration of arguments, evidence,

and the expert testimony defeats Mora-Fraga’s challenge to the agency’s

government protection analysis, and in turn defeats his challenge to the denial of

withholding of removal. See Velasquez-Gaspar v Barr, 976 F.3d 1062, 1064–65

(9th Cir. 2020) (holding that withholding of removal turns on whether government

would have been unable or unwilling to protect the applicant). Because Mora-

Fraga also relies on these alleged errors to challenge the denial of CAT protection

and the denial of discretionary cancellation of removal, those claims fail as well.

PETITION DENIED.1




1
    Mora-Fraga’s motion for stay of removal (Dkt. No. 5) is denied as moot.

                                           3